Title: Enclosure: Alexander Addison to Thomas Mifflin, 12 May 1794
From: Addison, Alexander
To: Mifflin, Thomas


                  
                     Sir
                     Washington 12th May 1794
                  
                  My last letter to you was intended merely as an answer to your circular letter of 21st March, and was drawn from me by an idea, that it was proper for me to notice, according to my sentiments,
                     
                     the different subjects of your letter.  Had I supposed, that it was to claim the attention of the President, to assume the solemn form of an accusation, and to be subjected to the resentment of a subordinate officer of notorious unfriendly affections, I should certainly have expressed myself with greater caution, and in terms less general. The intimation which I have lately received of this, I must submit to you, as my apology, for troubling you with a few explanatory remarks, and as my reason for requesting, that you will lay this letter also before the President.
                  There are, so far as I have understood, but two Collectors of excise in the four Counties of Pennsylvania on this side of the Mountains, Benjamin Wells of Fayette County is collector for the Counties of Westmoreland and Fayette, Robert Johnston of Allegheny County is Collector of the Counties of Washington and Allegheny. I know not of any office of Inspection either in Westmoreland or Washington.
                  Robert Johnston, so far as I have learnt of him, is an honest man, of good character, but more remarkable for simplicity, good nature, and inoffensive manners, than for those qualities of spirit, understanding, skill and address, which are necessary for carrying into execution a law odious and opposed where he is charged with its execution.
                  Benjamin Wells, so far as I have ever heard him spoken of, is a contemptible, and unworthy man, whom, I believe the people of this Country would never wish to see in any office, or trust with an object of importance.
                  So much as to my opinion of the men, I shall now add something, as to my opinion of the things stated in my letter respecting the excise.
                  At last March Court in Fayette County, in a public Company at dinner, in the Tavern where I lodged, some of the most respectable Gentlemen in that County, and most strenuously opposed to the Excise law, proposed that a meeting of the inhabitants of that County should be called, in which it should be agreed, that they would all enter their stills, provided Benjamin Wells was removed from office, and some honest and reputable man, appointed in his stead. I will not say that these are the words, but I know it is the amount of the conversation.
                  With respect to tresspasses committed by the Excise Officers; I alluded to seizures of Whiskey in transportation from one place
                     
                     to another, for want of marks and certificates; when it was notorious, that the Whisky seized had been distilled from domestic materials in a country place; and when such Whisky is not subjected to the regulations of marks and certificates, nor seizable in transportation.  I therefore, considered all such seizures as unwarranted by law, and, of course, tresspasses.
                  You have now the grounds of my sentiments: if I erred, it was an error of opinion, not a wilful misrepresentation. I will add also, that it is an error, which I yet entertain, with a confidence, which I have discovered no reason to shake. I am, Sir. Your mo: obedt servt
                  
                     Alexander Addison
                  
               